Citation Nr: 0604847	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  05-03 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a higher initial rating for service-connected 
post-traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 to May 1970.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

In June 2003, the RO granted service connection for PTSD and 
assigned a 10 percent rating effective from February 24, 
2003, the date of the veteran's claim.  The veteran filed a 
timely notice of disagreement in December 2003 with respect 
to the initial rating assigned for his PTSD.  In its November 
2004 rating decision, the RO increased the veteran's initial 
evaluation to 30 percent effective from February 24, 2003.  
In the December 2004 Statement of the Case (SOC), the 
Decision Review Officer (DRO) denied the veteran's claim for 
a rating higher than 30 percent.  The veteran subsequently 
perfected his appeal in January 2005.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The evidence of record does not show that the 
symptomatology associated with the veteran's service-
connected PTSD more closely approximates occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.   





CONCLUSION OF LAW

The schedular criteria for an initial rating higher than 30 
percent for the veteran's service-connected post-traumatic 
stress disorder have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3,159, 4.1-4.14, 4.126, 4.130, 
Diagnostic Code 9411 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in March 2003, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The March 2003 VCAA notice advised the veteran 
of what the evidence must show to establish entitlement to 
service connected compensation benefits.  The RO sent a 
follow-up duty to assist letter in February 2005 which 
advised the veteran what the evidence must show to establish 
entitlement to an increased evaluation for his service-
connected disability.

In the March 2003 VCAA notice, the RO listed the information 
that may be required to support the veteran's claim.  In 
addition, the RO requested that he provide certain 
information for all healthcare providers who may possess 
additional records pertaining to treatment for his claimed 
PTSD.  Moreover, the RO requested that the veteran furnish 
the information requested as soon as possible.  Therefore, 
the veteran was essentially asked to provide any evidence in 
his possession that pertained to the claim.  38 C.F.R. 
§ 3.159 (b)(1) (2005).  

Furthermore, the RO provided the veteran with a copy of the 
June 2003 rating decision, the November 2004 rating decision, 
and the December 2004 SOC, which included a discussion of the 
facts of the claim, notification of the basis of the 
decision, and a summary of the evidence considered to reach 
the decision.  The December 2004 SOC provided the veteran 
with notice of all the laws and regulations pertinent to his 
claim.  Therefore, the Board concludes that the requirements 
of the notice provisions of the VCAA have been met, and there 
is no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  Quartuccio, 16 
Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran two VA examinations conducted in April 2003 and 
October 2004.  The veteran's VA treatment records dated from 
August 1999 to January 2003 were also obtained and are 
associated with the claims file.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  


II.	Legal Criteria	

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  An appeal from 
the initial assignment of a disability rating, such as this 
case, requires consideration of the entire time period 
involved, and contemplates staged ratings where warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected PTSD is presently assigned a 
30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005).  

A 10 percent rating for PTSD requires evidence of 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  
38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders (2005).  


A 30 percent rating requires evidence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.  

A 50 percent rating requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating requires evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating requires evidence of total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  


III.	Facts and Analysis

The veteran seeks an initial rating higher than 30 percent 
for his service-connected PTSD.  The evidence, however, does 
not show that the veteran's service-connected PTSD more 
closely approximates a disability picture commensurate with 
the next higher rating of 50 percent (occupational and social 
impairment with reduced reliability and productivity) as 
explained below.  The Board notes that pertinent evidence 
consists of VA treatment records dated from August 1999 to 
January 2003, the April 2003 VA examination report (GAF score 
of 62), the August 2003 private examination report (GAF score 
of 35), and the October 2004 VA examination report (GAF score 
of 67 for PTSD).  

In regard to any occupational impairment, the Board notes 
that the veteran is currently self-employed as a welder but 
has consistently reported past difficulties interacting with 
others at the workplace.  For example, a December 2001 
treatment record reveals that the veteran reported that he 
quit his job and started his own business because of 
interpersonal conflicts with supervisors.  The VA social 
worker (O.L.C.) also noted that the veteran continued to 
struggle with his levels of anger/rage response to the point 
that he avoided others for fear of verbally or physically 
attacking them and hurting them.  In July 2002, the veteran 
described a verbal confrontation with a customer that 
reportedly resulted from a breach of contract.  O.L.C. noted 
that the veteran was easily angered and had a "very sharp 
tongue."  In addition, the April 2003 VA examination report 
reveals that the veteran told the examiner that he had 
physically assaulted other workers in the past.  Furthermore, 
private examiners (L.L., M.A. and W.E.C., Ph.D.) noted social 
isolation, occupational problems due to PTSD, and war combat 
on Axis III in August 2003.  

Nonetheless, the evidence suggests that the veteran's current 
work as an independent contractor since approximately 1999 
has helped the veteran in dealing with symptoms related to 
PTSD and that his PTSD has not resulted in a reduced 
reliability and productivity.  The March 2002 VA treatment 
record notes that the veteran's business helped to block 
intrusive recollections of his military combat experiences.  
Furthermore, an April 2002 VA treatment record notes that the 
veteran's anger was more controllable now that he ran his own 
business.  Although the October 2004 VA examination report 
reveals that the veteran was unfortunately forced to declare 
bankruptcy, he attributed his financial problems to a lack of 
demand and not any problems associated with his PTSD.  
Indeed, the veteran told the examiner that he had been 
working full-time for the last six months and was getting 
repeat business from several client companies.  Although the 
veteran indicated that he left various jobs because he could 
not get along with his supervisors at the April 2003 VA 
examination, the Board notes that the veteran previously 
worked for two employers for significant periods of time (9 
years and 14 years, respectively).  

In regard to any social impairment, the veteran has 
consistently contended that his PTSD has resulted in social 
isolation and difficulty forming and maintaining 
relationships with others.  While the Board notes that the 
veteran does demonstrate some social impairment, it is not 
shown to be of such a degree that a higher rating of 50 
percent is warranted.  The February 2002 VA treatment record 
reveals that the veteran has a strained relationship with his 
siblings but has been married for over 30 years to his 
current wife.  Although the veteran reported marital 
conflict, in part, because his wife did not understand his 
PTSD problems at the August 2003 private examination, the VA 
treatment records and October 2004 VA examination report 
essentially reveal a loving and supportive relationship.  
Although the veteran's wife told private examiners in August 
2003 that the veteran was a "loner at family gatherings," 
she further revealed that they invited company to their house 
to play cards.  In October 2004, the VA examiner noted that 
the veteran had one friend whom he reportedly saw regularly 
to shoot pool.     

The Board notes that there is evidence to show some 
disturbances of mood at various times.  For example, an 
August 1999 VA treatment record shows that the veteran 
reported that he had little interest or pleasure in doing 
things but was not depressed, hopeless, or suicidal.  A VA 
psychiatrist (Dr. A.T.V., M.D.) observed that the veteran was 
anxious in August 2001.  A December 2001 VA treatment record 
reveals that the veteran was taking medication for 
depression.  That same day, O.L.C. assessed that the veteran 
had high levels of anger with depression and noted a concern 
that the veteran may harm others in a fit of rage.  More 
recent medical evidence concerning the relevant appeal 
period, however, reveals a more stable mood.  In August 2002, 
the veteran expressed a satisfaction in his ability to 
express himself logically even in an unpleasant situation 
without losing his temper.  Although the August 2003 private 
examiners noted that the veteran exhibited a depressed mood 
at times during the examination, it was only associated with 
his discussion of events that occurred in Vietnam.  Moreover, 
the October 2004 VA examiner noted that the veteran's mood 
was generally within normal limits at that examination.         

The Board further observes that the VA examiner did note that 
the veteran demonstrated a restricted range of affect at the 
April 2003 examination; however, subsequent examinations in 
August 2003 and October 2004 noted an "appropriate" affect.  
The veteran also reported at his August 2003 private 
evaluation that he found rules and people difficult to 
understand and had trouble remembering names and dates; 
however, there are no findings to indicate that the veteran 
had difficulty understanding complex commands or had an 
impairment of short or long term memory.  In fact, the 
October 2004 VA examiner more recently noted that the veteran 
was able to remember four of four items on immediate recall 
and four of four items on delayed recall.  The veteran also 
was able to remember in specific detail events from his 
childhood and adult years.    

Finally, there is no medical evidence showing that the 
veteran exhibited circumstantial, circumlocutory, or 
stereotyped speech.  On the contrary, the veteran's speech 
has consistently been characterized as "logical, linear, and 
goal-directed" or "coherent" and "relevant" by VA and 
private examiners alike.  In addition, the veteran does not 
contend and the evidence does not indicate that he 
experienced panic attacks more than once a week.  Indeed, 
there is no medical evidence documenting any complaint or 
finding of a panic attack.  Furthermore, VA and private 
examiners have consistently characterized the veteran's 
insight and judgement as fair or intact.  

The GAF score of 35 reported by the private examiners in the 
August 2003 private examination report suggests a more severe 
impairment of function than the scores noted in the April 
2003 and October 2004 VA examination reports (GAF scores of 
62 and 67, respectively).  The Board, however, affords 
greater probative value to GAF scores assigned at the VA 
examinations because such scores are more consistent with the 
findings of VA examiners in treatment records dated from 
August 1999 to January 2003, which essentially reflect that 
the veteran shows mild symptoms or some difficulty in social 
and occupational functioning related to his service-connected 
PTSD but that he is generally functioning pretty well and has 
some meaningful interpersonal relationships.  The Board notes 
that evaluation of the veteran's service-connected PTSD is 
viewed in relation to its history.  38 C.F.R. §§ 4.1.     

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of an initial rating higher than 30 percent for the veteran's 
service-connected PTSD.  

While the veteran has reported that his service-connected 
PTSD adversely affects his employment, such has been 
contemplated in the assignment of the current 30 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2005) is 
not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim for a 
higher initial rating of PTSD and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Entitlement to an initial rating higher than 30 percent 
disabling for service-connected PTSD is denied.  


____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


